Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on February 24, 2021 have been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title is meant to have an “informative value in indexing, classifying, searching”. See MPEP606.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are  rejected under 35 U.S.C. 102 (a)(1) (a)(2) as being anticipated by Andre et. al. U.S Patent No. 2017/0315920 (hereinafter Andre).
Regarding Claim 1, Andre teaches a memory circuit, comprising: a plurality of nonvolatile memory cells each of which loses stored data when read (Fig.1, 2, 4; Para15-16 "Magnetic memory devices and other memory devices often include an array of memory cells divided into a plurality of banks or subarrays." "magnetoresistive memory devices that use a self-referenced read operation to sense the data stored in the array." Para22-23; MRAM uses destructive read operation Para30-31); and 
	a control circuit configured to: receive a first instruction, then read data from a first memory cell designated by the first instruction but not rewrite the read data back to the first memory cell, and receive a second instruction, then read data from a second memory cell designated by the second instruction and rewrite the read data back to the second memory cell (Fig.2, 3, 5-7; Para17-18 "once the activate command for BANK1 has been received by the memory, a second activate command corresponding to BANK2 can be sent" Para 25-26,28,46-48 "When write-backs are staggered, the delay circuit can use feedback or daisy-chain multiple delay circuits to ensure that some write-back operations occur before others." Para54-55, 59-60 "because delayed write-back operations are being performed in the memory device, the precharge command may not result in the data being shifted from the first cache into a second cache, or written back into the memory array."). 
Regarding claim 2, Andre teaches all the limitations of the base claims as outlined above.
	Further, Andre teaches wherein the first instruction is a first command type, and the second instruction is a second command type different from the first command type (Fig5-7; Para60-61 "At 630, a second activate command for a second page in the first bank is received. Because there is already an open page for the first bank, at 640" second command is different from first).
Regarding claim 3, Andre teaches all the limitations of the base claims as outlined above.
	Further, Andre teaches wherein the first instruction includes a read command and a non-write back instruction, and the second instruction includes a read command and a write-back instruction (Fig. 4, 5, 6; Para34-36 "Control circuitry 450 receives commands 434 and a reset signal 435.").
Regarding claim 4, Andre teaches all the limitations of the base claims as outlined above.
	Further, Andre teaches wherein the control circuit further includes a first terminal that receives the non-write back instruction and the write-back instruction (Fig.4; Para34-35"control circuitry 450 receives additional signals, either sourced internal to the memory device or external from the memory device, that provide the control circuitry 450 with information or instructions to facilitate the data storage and retrieval operations").
Regarding claim 5, Andre teaches all the limitations of the base claims as outlined above.
	Further, Andre teaches wherein the physical address of the first memory cell is the same as the physical address of the second memory cell (Fig4-6; Para 42-43 "Note that in some instances, sequential activates can be received that correspond to the same page in the same Bank" Para59-60).
Regarding claim 6, Andre teaches all the limitations of the base claims as outlined above.
	Further, Andre teaches wherein the physical address of the first memory cell is different from the physical address of the second memory cell (Fig.2, 4-6; Para42-43;59-60 "Because there is already an open page for the first bank, at 640 the address for the first page is compared with the address for the second page").
Regarding claim 7, Andre teaches all the limitations of the base claims as outlined above.
	Further, Andre teaches wherein the first instruction includes a read command and first address information, and a second instruction includes a read command and second address information(Fig.4-6; Para42-43" If the new page to be opened is the same as the previous page and the data for that page has already been transferred to cache 416, the data can be either be transferred directly back to cache 415 or written back to the array 405 before the data is retrieved once again from the array and loaded into cache 415." Para 60-61).
Regarding claims 8-20, Andre teaches these claims according to the reasoning set forth in claim 1-7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki et.al. US. 2012/0063229 teaches first and second circuit to process writeback commands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



	/TASNIMA MATIN/                 Primary Examiner, Art Unit 2135